103 F.3d 142
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Amilcar Alexander MENJIVAR, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Javier Salazar ROSAS, Defendant-Appellant.
Nos. 96-50024, 96-50025.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 18, 1996.*Decided Nov. 20, 1996.

Before:  PREGERSON, REINHARDT, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Amilcar Alexander Menjivar and Javier Salazar Rosas appeal the district court's denial of their motion for discovery based on selective prosecution.  Menjivar and Rosas were convicted of carjacking, in violation of 18 U.S.C. § 2119, and using a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c)(1).  In their prior appeal, this court remanded their appeals to the district court for a determination of whether to grant discovery.  Pursuant to Anders v. California, 386 U.S. 738 (1967), their attorneys submitted briefs stating that they found no meritorious issues for review.  Their attorneys also filed motions to withdraw as counsel of record.


3
Because Menjivar and Rosas failed to show that the government declined to prosecute similarly situated suspects of other races, the district court properly denied their motion for discovery.  See United States v. Armstrong, 116 S.Ct. 1480, 1488-89 (1996).


4
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issue for review.  Accordingly, counsels' motions to withdraw are GRANTED and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3